Case 1:18-cr-03989-WJ Document 26 Filed 12/04/18 Page 1 of 1

ELE?
IN THE UNITED STATES DISTRICT COURFED states: © -
ALBUQUERL~
FOR THE DISTRICT OF NEW MEXICO

w DEC 04 2018

UNITED STATES OF AMERICA, ) “4
) BR 26.0, LO
Plaintiff, ) criminaLno, [O- D7 7 (5)
)
VS. ) 18 U.S.C. §§ 1153 and 1111: First
) Degree Murder.
ALLISTER DANZIG QUINTANA, )
)
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about February 3, 2018, in Indian Country, in Rio Arriba County, in the District of
New Mexico, the defendant, ALLISTER DANZIG QUINTANA, an Indian, unlawfully killed
John Doe with malice aforethought, in that the defendant killed John Doe willfully, deliberately,
maliciously, and with premeditation, by beating John Doe with his fists, a flashlight, and a stick,
and stabbing John Doe with a machete and a sword.

In violation of 18 U.S.C. §§ 1153 and 1111.
A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

ZE

Assistant United States Attorney

yon 11/26/18 10:10 am
